Ludeling, C. J.
In the case of the succession of the widow De Gréhan, reported in the 21 An., we held that the heirs of the deceased had, in that proceeding, accepted the succession unconditionally, and *335the evidence showed that they were in possession of the property of the succession.
This suit was therefore improperly instituted against them in the Probate Court — it should have been instituted in the District Court. The exception to the jurisdiction should have been maintained.
It is therefore ordered and adjudged that the judgment of the court a qua be set aside, and that there be judgment dismissing the plaintiff’s suit with costs.
Rehearing refused.